Rehearing granted, March 8, 2007



                              UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 06-4843



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JEFFREY STEVEN EVANS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Robert J. Conrad, Jr.,
Chief District Judge. (3:04-cr-00186-2)


Submitted: January 25, 2007                 Decided:   January 31, 2007


Before WIDENER and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


R. Deke Falls, BARNETT & FALLS, Charlotte, North Carolina, for
Appellant. Gretchen C.F. Shappert, United States Attorney, Thomas
Cullen, Assistant United States Attorney, Charlotte, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jeffrey Steven Evans pled guilty to conspiracy to possess

marijuana with intent to distribute, 21 U.S.C.A. §§ 841, 846 (West

1999 & Supp. 2006) (Count One), and possession of a firearm by a

convicted felon, 18 U.S.C. § 922(g)(1) (2000) (Count Four), and was

sentenced to a term of seventy-eight months imprisonment.            Evans

appeals his sentence, alleging that his Sixth Amendment rights were

violated by the district court’s factual finding that he possessed

a firearm during the drug offense and application of a two-level

enhancement.      U.S. Sentencing Guidelines Manual § 2D1.1(b)(1)

(2005).    We affirm.

            In   the   district   court,   Evans   contested   the   weapon

enhancement on factual grounds, but did not raise a Sixth Amendment

claim under Apprendi v. New Jersey, 530 U.S. 466 (2000), and

Blakely v. Washington, 542 U.S. 296 (2004), which is his sole claim

here.     We therefore review his claim for plain error.             United

States v. Hughes, 401 F.3d 540, 547-48 (4th Cir. 2005).         Following

the Supreme Court’s decision in United States v. Booker, 543 U.S.

220 2005), the sentencing court is required to calculate the

appropriate advisory guideline range after making any necessary

findings of fact, and consider the range in conjunction with all

relevant factors under the guidelines and 18 U.S.C.A. § 3553(a)

(West 2000 & Supp. 2006), before imposing a sentence.          Hughes, 401




                                   - 2 -
F.3d at 546-47.   The district court followed this procedure.   No

Sixth Amendment error occurred.

           We therefore affirm the sentence imposed by the district

court.   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                               - 3 -